 



Exhibit 10.19
2002 BICENTENNIAL CORPORATE SHARING PLAN

I.   PURPOSE       The purpose of this 2002 Bicentennial Corporate Sharing Plan
(the “Plan”) is to offer employees a favorable opportunity to share in the
success of E. I. du Pont de Nemours and Company (the “Company”) through stock
options, thereby giving them a stake in the growth and prosperity of the Company
and benefiting the Company.   II.   FORM OF GRANTS       Grants under this Plan
will be in the form of nonqualified stock options to purchase shares of the
Company’s common stock.   III.   LIMITATIONS ON GRANTS

  1.   The aggregate number of shares of the Company’s stock which may be made
subject to stock options granted under this Plan shall not exceed 18,000,000.
The limitations set forth above shall be subject to adjustment as provided in
Article XII hereof.     2.   No grants may be made under this Plan after
December 31, 2002.

IV.   ADMINISTRATION

  1.   Except as otherwise specifically provided, the Plan shall be administered
by the Compensation Committee of the Company’s Board of Directors.     2.   The
Compensation Committee is authorized, subject to the provisions of the Plan,
from time to time to establish such rules and regulations as it deems
appropriate for the proper administration of the Plan, and to make such
determinations and take such steps in connection therewith as it deems necessary
or advisable, including amending the Terms and Conditions.     3.   The decision
of the Compensation Committee with respect to any questions arising as to
interpretation of this Plan, including the severability of any or all of the
provisions thereof, shall be final, conclusive and binding.     4.   Nothing in
this Plan shall be deemed to give any employee, or any employee’s legal
representatives or assigns, any right to participate in the Plan except to such
extent, if any, as the Compensation Committee may have determined or approved
pursuant to the provisions of this Plan.

V.   ELIGIBILITY FOR GRANTS

  1.   Grants under this Plan may be made to employees of the Company as
determined by the Board of Directors.     2.   The term “employee” may include
an employee of a corporation or other business entity in which this Company
shall directly or indirectly own fifty percent or more of the outstanding voting
stock or other ownership interest (the term “sharing plan company” as

 



--------------------------------------------------------------------------------



 



      used in this Plan shall mean a business entity whose employees are
eligible for grants under this Plan), but shall exclude any director who is not
also an officer or a full-time employee of a sharing plan company. The term
“optionee” as used in this Plan means an employee to whom a stock option award
has been granted under this Plan or, where appropriate, his or her successor in
interest upon death.

VI.   GRANTS

  1.   Any grant made to an employee shall be made by the Board of Directors
which shall take final action on any such grant.     2.   Grants may be made at
any time on or before December 31, 2002 under this Plan and in the form provided
in Article II hereof.     3.   The date on which a grant shall be deemed to have
been made under this Plan shall be the date of the Board of Directors
authorization of the grant or such later date as may be determined by the Board
of Directors at the time the grant is authorized. Each optionee shall be advised
in writing by the Company of a grant and the terms and conditions thereof, which
terms and conditions, as the Board of Directors from time to time shall
determine, shall not be inconsistent with the provisions of this Plan.

VII.   GRANT PRICE       The price per share of the Company’s common stock which
may be purchased upon exercise of a stock option granted under this Plan shall
be determined by the Board of Directors, but shall in no event be less than the
fair market value of such share on the date the stock option is granted, and in
no event less than the par value thereof. For purposes of the grant price, fair
market value shall be the average of the high and low prices of the Company’s
common stock as reported on the “NYSE-Composite Transactions Tape” on the date
of grant of a stock option, or if no sales of such stock were reported on said
Tape on such date, the average of the high and low prices of such stock on the
next preceding day on which sales were reported on said Tape. Such price shall
be subject to adjustment as provided in Article XII hereof.   VIII.   OPTION
TERM       The term of each stock option granted under this Plan shall be for
such period as the Board of Directors shall determine, but not for more than ten
years from date of grant.   IX.   EXERCISE OF OPTIONS

  1.   Subject to the provisions of this Plan, each stock option granted
hereunder shall be exercisable on such date or dates and during such period and
for such number of shares as the Board of Directors may determine. However, in
no event shall a stock option be exercisable prior to six months from date of
grant. The Board of Directors may fix from time to time a minimum number of
shares which must be purchased at the time a stock option is exercised.     2.  
An optionee electing to exercise a stock option shall at the time of exercise
pay the Company the full purchase price of the shares he or she has elected to
purchase. Payment of the purchase price shall be made in cash. At its election,
the Company may appoint a third party administrator to process option exercises.
With respect to shares of the Company’s common stock to be delivered upon
exercise of a stock option, the

 



--------------------------------------------------------------------------------



 



      Compensation Committee shall periodically determine whether, and to what
extent, such stock shall be in the form of a new common stock issued for such
purposes, or common stock acquired by the Company.

X.   NONTRANSFERABILITY OF GRANTS       Except as provided under conditions
defined by the Compensation Committee, during an optionee’s lifetime no stock
option granted under this Plan shall be transferable and stock options may be
exercised only by the optionee.   XI.   TERMINATION OF EMPLOYMENT       The
Board of Directors shall determine the rules relating to rights under stock
options upon termination of employment.   XII.   ADJUSTMENTS

  1.   In the event of any stock dividend, split-up, reclassification or other
analogous change in capitalization, the Compensation Committee shall make an
equitable adjustment, in the light of the change, in -

  (a)   the number of shares and prices per share applicable to outstanding
stock options,     (b)   The aggregate limitation set forth in Article III with
respect to the number of shares which may be made subject to options.

      Furthermore, in the event of a distribution to common stockholders other
than interim or year-end dividends declared as such by the Board of Directors,
the Compensation Committee shall make an equitable adjustment, in the light of
the distribution, in respect of the items described in (a) above.     2.   Any
fractional shares resulting from adjustments made pursuant to this Article shall
be eliminated.

XIII.   AMENDMENTS       The Company reserves the right to change this Plan in
its discretion by action of the Compensation Committee or discontinue this Plan
in its discretion by action of the Board of Directors.

 